Order filed December 17, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00646-CV
                                  ____________

  BRENDA PEABODY, M.D. AND ST. LUKE'S LAKESIDE HOSPITAL,
                         LLC, Appellant

                                       V.

     CHRISTY MANCHAC, INDIVIDUALLY, AS NEXT FRIEND OF
      MEREDITH MANCHAC AND MALLORY MANCHAC, MINORS,
          AND REPRESENTATIVES OF THE ESTATE OF THAD
        MANCHAC, DECEDENT, PAT MANCHAC AND PATRICIA
                       WATSON, Appellee


                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-01332

                                  ORDER

      The clerk’s record was filed August 10, 2018. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Defendant Peabody, M.D.’s Objections to the
Sufficiency of the Plaintiffs’ First Supplemental Expert Report of Paul S. Brown,
M.D. and Motion to Dismiss and attached Exhibits A and B, which were filed on
June 14, 2017.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before December 27, 2018, containing Defendant Peabody, M.D.’s
Objections to the Sufficiency of the Plaintiffs’ First Supplemental Expert Report of
Paul S. Brown, M.D. and Motion to Dismiss and attached Exhibits A and B, which
were filed on June 14, 2017.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM